Name: Commission Regulation (EEC) No 718/89 of 21 March 1989 amending Annexes III en IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (categories 7 and 78)
 Type: Regulation
 Subject Matter: international trade;  trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 79/6 Official Journal of the European Communities 22. 3 . 89 COMMISSION REGULATION (EEC) No 718/89 of 21 March 1989 amending Annexes III en IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (categories 7 and 78 ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 694/89 (2), and in particular Article 17, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Hong Kong an Agreed Minute modifying the quantitative limits for categories 7 and 78 products provided for in the Agreement between the EEC and Hong Kong on trade in textiles ; Whereas the Council has decided, on 21 December 1988, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 41 36/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for Hong Kong accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. b) OJ No L 76, 18 . 3 . 1989, p. 16. 22. 3 . 89 Official Journal of the European Communities No L 79/7 ANNEX 1 . Annex III is amended as follows :  in group I B (category 7  Hong Kong), the table is replaced by the following table : 'Category CN codes Description Third country Units Years Annuals quantitative limits 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Hong Kong 1 000 pieces 1988 1989 1990 1991 30 400 30 643 30 888 31 135' in Group II B (category 78  Hong Kong), the table is replaced by the following table : 'Category CN codes Description : Third country Units Years Annuals quantitative limits 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 621 1 42 90 6211 43 90 Garments, other than knitted or crocheted, excluding garments of cate ­ gories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68, 72, 76 and 77 Hong Kong tonnes 1988 1989 1990 1991 7 986 8 187 8 392 8 603' i 2. Annex IV bis is amended as followed :  in Group I B (category 7  Hong Kong) the table is replaced by the following table : 'Category CN codes Description Third country Member States Units Quantitative limite from 1 January to 31 December 1988 1989 1990 1991 7 6106 10 00 Women's or girls' blouses, shirts and Hong Kong D 1 000 17818 17818 17 904 17 940 6106 20 00 shirt-blouses, whether or not knittedll F pieces *56 918 980 1 047 l 6106 90 10 or crocheted, of wool, cotton or I 787 ¢846,5 907 955 ll man-made fibres BNL 2 587 2 606 2 622 2643 \ 6206 20 00 Il UK li 7 586 7618 7 648 7 680 \ 6206 30 00 Il IRL Il 37 40 43 46 6206 40 00Illl DK Il 635 642,5 649 656 llIlIl GR ll 35 38 41 45 Illlll ES ll 51 63 79 103 II II PT II 8 11 15 20 I || EEC || 30 400 30 643 30 888 31 135' No L 79/8 Official Journal of the European Communities 22. 3. 89  in Group II B (category 78  Hong Kong) the table is replaced by the following table : 'Category CN codes Description Third country MemberStates Units Quantitative limite ¢from 1 January to 31 December 1988 1989 1990 1991 78 6203 41 30 6203 42 59 Garments, other than knitted or crocheted, excluding garments of Hong Kong D F tonnes 3 382,5 548 3 411 598 3 445 649 3 479 703 6203 43 39 categories 6, 7, 8 , 14, 15, 16, 17, 18, \ I Il 447 487 528 571 6203 49 39 21 , 26, 27, 29, 68, 72, 76 and 77 l BNL l 789 814 838 862 Il UK 2 275 2 308 2 338 2 367 6204 61 80Il IRL 55 58 61 63 6204 61 90IlIl DK Il 403,5 404 406 409 l 6204 62 59Il GR 44 60 65 69 6204 62 90IlIl ES Il 26 39 51 66 \ 6204 63 39 \ \ PT Il 5 8 11 14 6204 63 90 IlIl l IlIl 6204 69 39IlI-I EEC 7 986 8 187 8 392 8603' 6204 69 50IIIlII ||IIII 6210 40 00 l I I Il 6210 50 00III IlI IIII 6211 31 00 i \\ 6211 32 90 \ IlIlIlIlIl ,6211 33 90 IlIl IlIlIl 6211 41 00 IlIlIlIlIlIl \ 6211 42 90IlIlIlIlIl I 621 1 43 90 I Il &gt;